         Case 7:19-cv-05402-PED Document 25 Filed 09/23/20 Page 1 of 22




UNITED STATES DISTRICT COURT


                                                                                            ^
SOUTHERN DISTRICT OF NEW YORK
                                                -X
DULAZIA BURCHETTE,

                               Plaintiff,                     DECISION AND ORDER

               -against-                                          19 Civ. 5402 (FED)

COMMISSIONER OF SOCIAL SECURITY,

                               Defendant.
                                                •X

PAUL E. DAVISON, U.S.M.J.



       Plaintiff Dulazia Burchette brings this action pursuant to 42 U.S.C. §§ 405(g) and

1383(c) seeking judicial review of a final determination of the Commissioner of Social Security

(the "Commissioner") denying her application for disability benefits. This case is before me for

all purposes on the consent of the parties, pursuant to 28 U.S.C. § 636(c) (Dkt. #1 1).


       Presently before this Court are the parties cross-motions for judgment on the pleadings


pursuant to Rule 12(c) of the Federal Rules of Civil Procedure (Dkt. #19 (plaintiffs motion),

#20 (plaintiffs memorandum of law), #23 (defendant's cross-motlon) and #24 (defendant's

memorandum of law)). Plaintiff argues, as the basis for her motion, that the Administrative Law


Judge ("ALJ") erred because he: (1) incorrectly discounted plaintiffs testimony about her

symptoms and conditions; (2) failed to obtain medical source statements from plaintiffs treating

sources; and (3) relied heavily upon a consultative examiner's opinion, which was based upon a


"snapshot" evaluation of plaintiff s mental impairments. Dkt. #20, at 10-13. Defendant asserts,




         Plaintiff alleges entitlement to two types ofdisability-related benefits under the Social
Security Act: Disability Insurance Benefits ("DIB") and Supplemental Security Income ( SSI).
Because the definition of "disabled" governing eligibility is the same for DIB and SSI, the term
"disability benefits" refers to both. See Paredes v. Comm'r ofSoc. See., No. 16 Civ. 810, 2017
WL 2210865,at *1 n.l (S.D.N.Y. May 19, 2017); 42 U.S.C. §§ 423(d), 1382c(a)(3).
        Case 7:19-cv-05402-PED Document 25 Filed 09/23/20 Page 2 of 22




in response, that the ALJ applied the correct legal standards and that substantial evidence


supports the ALJ's decision. Dkt. #24, at 10-15. For the reasons set forth below, plaintiffs


motion is DENIED and defendant's motion is GRANTED.

                                        I. BACKGROUND

        The following facts are taken from the administrative record ("R.") of the Social Security


Administration, filed by defendant on August 14, 2019 (Dkt. #12).

A. Application History


        On or about April 4, 2016, plaintiff filed her claims for disability benefits, alleging that

she had been disabled since February 22, 2016 due to a mental disorder and depression. R. 60,


68, 185-200. Her claims were administratively denied on or about May 19, 2016. R. 78, 82, 84.


Plaintiff requested a hearing before an ALJ; a hearing was held on April 24, 2018 before ALJ

Michael D. Shilling. R. 34-59, 888. Plaintiff appeared with counsel and testified at the hearing.


R. 38-55. On August 6, 2018, the ALJ issued a written decision in which he concluded that


plaintiff was not disabled within the meaning of the Social Security Act ("SSA"), R. 20-29. The

ALJ's decision became the final order of the Commissioner on April 9, 2019, when the Appeals


Council denied plaintiffs request for review. R. 1-6. This action followed.


B. Mental Health Treatment


       On March 9, 2016, plaintiff went to the North Central Bronx Hospital Emergency

Department because she was depressed, not sleeping and not eating. R. 297-98. An attending


physician noted that plaintiff had been drinking alcohol. R. 298. Plaintiff was calm and oriented

to person, place and time. R. 297. There was no indication that she was a suicide risk. Id.




         Vocational expert Janet Hasgard also testified at the hearing. R. 55-58.

                                                  -2-
        Case 7:19-cv-05402-PED Document 25 Filed 09/23/20 Page 3 of 22




Plaintiff was not confused, irritable, loud, unruly or threatening (physically or verbally). R. 298.


Plaintiff asked to speak to a psychiatrist. Id.

       On March 16, 2016, plaintiff was evaluated at Montefiore Behavioral Health Center by

Licensed Clinical Social Worker {"LCSW") Jenny Mintz. R. 318-26. Plaintiff reported

depression which affected her social life and caused her to take a leave of absence from work in


February 2016. R. 318, 320. She stated that symptoms began four years earlier, after an incident


with the police (who allegedly assaulted her while she was holding her infant daughter and then

arrested her), after which she experienced hypervigllance and nightmares about the event. R.


318. Plaintiff reported increasing intensity of symptoms, which made it "extremely difficult to


do her work, take care of things at home and get along with other people. R. 318, 322. She


stated that she lives with her mother, brother and daughter, with whom she has positive


relationships. R. 319. Plaintiff reported using alcohol "a few times a week to feel better." R.


320. Plaintiff was cooperative upon mental status examination, her behavior was appropriate,


her speech was normal, her mood was calm and her affect was constricted. R. 321. Plaintiffs


thought process was logical and goal directed and her thought content was unremarkable. Id.


Her cognition, memory, attention, concentration, fund of knowledge and impulse control were


intact. R. 321-22. Plaintiff exhibited no hallucinations, illusions or suicidal/homicldal ideation,


plan or intent Id. Her insight and judgment were good. R. 322. LCSW Mintz diagnosed PTSD

and a moderate, recurrent episode of major depressive disorder, and stated that she "will


continue to assess" plaintiff, who was scheduled to return in two weeks. R. 318, 322.



         "A restricted or constricted affect describes a mild restriction in the range or intensity
of display of feelings. The Gale Encyclopedia of Mental Health, © 2019 Encyclopedia.com,
https://www.encyclopedia.com/medicine/psychology/psychology-and-psychiatry/affect
(accessed September 9, 2020).

                                                  -3-
        Case 7:19-cv-05402-PED Document 25 Filed 09/23/20 Page 4 of 22




        Plaintiff returned on March 30, 2016 and reported "that she has been okay and that some


days are better than others." R. 323. She stated that she had gone on a date with a man that


morning and, when she found out he was a cop» "her heart was pounding fast and she worried


that he worked in the same precinct" as the officers who allegedly assaulted her. Id. She


reported "that new neighbors moved in, and she worried that police were moving next door to


watch her." Id. Plaintiff was cooperative upon mental status examination but her mood was


anxious; her behavior was appropriate, her affect was full/appropriate and her speech was


normal. R. 325. Her thought process was logical and goal directed; her thought content was


paranoid (and LCSW Mintz was unable to assess whether delusions were present). Id.


Plaintiffs cognition, memory, attention, concentration, fund of knowledge and impulse control


were intact. Id. Her judgment and impulse control were good, and she exhibited no


suicidal/homicidal Ideation, plan or intent. Id. LCSW Mintz noted that plaintiff "is not yet

prescribed medication and that she would return in two weeks. R. 325-26.


        On April 22, 201 6, plaintiff reported for a psychiatric evaluation with NP Diane Quigley.

R. 327-29. Plaintiff reported anxiety and depression, worsening since an incident with police in


2012. R. 327. Findings on mental status examination were generally unremarkable (consistent


with previous evaluations), except that plaintiffs mood was anxious and depressed, and her


thought content reflected paranoid delusion. R. 329. NP Quigley discussed treatment options,


including medication management, prescribed hydroxyzme and sertraline (Zoloft®) and


instructed plaintiff to return in four to six weeks.. R. 329-30.


       Plaintiff returned to LCSW Mintz on May 5, 2016. R. 330. She reported "that she


doesn't like the idea of medication but has started taking it." Id. She also reported that she


continues to feel paranoia "all the time," Id. Mental status examination findings were, again,

                                                  -4-
       Case 7:19-cv-05402-PED Document 25 Filed 09/23/20 Page 5 of 22




generally unremarkable, except plaintiffs mood was anxious, her thought content reflected


paranoid delusion and her insight was fair. R. 332. Plaintiff was directed to return to LCSW


Mintz in two weeks. R. 333.


       On May 26, 2016, plaintiff returned to NP Quigley. R. 334. She reported taking

hydroxyzine as needed for anxiety and finds it helpful." Id. She stated that she began taking


Zoloft consistently two to three weeks earlier. Id. Plaintiff reported no side effects from the


medication. R. 336. Mental status examination findings were, once again, generally


unremarkable, except her thought content reflected preoccupations. R. 335. NP Quigley


renewed plaintiffs prescriptions and instructed her to continue therapy and return for medication


management in two months. R. 336.


       Plaintiff returned to LCSW Mintz on June 2, 2016 and reported medication compliance

with some side effects (tiredness and blurry vision). R. 337. Plaintiff stated that she wanted to


return to work (but not to her previous job), and that she needed to make money and wanted to


leave the house more. Id. Ms. Mintz reported um-emarkable mental status examination findings


and noted that plaintiff would return m two weeks. R. 338-39.


       Plaintiff was absent from treatment for three months, then returned to LCSW Mintz on


September 15, 2016. R. 340. Plaintiff reported "that her mood has been generally stable lately"


and that she was looking for work. Id. LCSW Mintz reported unremarkable mental status


examination findings, except for plaintiffs insight (which Ms. Mintz assessed was fair). R. 341-


42. Plaintiff was scheduled to return in two weeks. R. 342.


       On January 25, 2017, plaintiffs case was closed "due to 90 days ofinactivity." R. 345.


LCSW Mintz noted that plaintiff "did not participate in medication management and/or

psychotherapy at the recommended frequency" and did not respond to outreach efforts. Id.

                                                -5-
       Case 7:19-cv-05402-PED Document 25 Filed 09/23/20 Page 6 of 22




       Almost a year later, plaintiff sought readmission for treatment at Montefiore Behavioral


Health Center and was evaluated by Licensed Mental Health Counselor {"LMHC") Doreen


Stewart R. 347-52. Plaintiff reported continued anxiety and stated she was taking medication


which she obtained from an emergency room visit during the past year. R. 347. She stated that


she had not been taking care of her appearance and got her nails done the week prior (after a


year), she was also wearing makeup. Id. Plaintiff reported that she lives with her extended


family (who all get along) and that her boyfriend helps out with her finances (in addition to

public assistance). R. 348. Upon mental status examination, plaintiff mood was anxious and


her insight was fair; finding were otherwise unremarkable. R. 350-51. LMPIC Stewart assessed


anxiety disorder and moderate, recurring, major depressive disorder. R. 351. She noted that,


although plaintiff reported memory problems, she was able to complete a short term memory


task and had good attention and concentration skills. Id. Ms. Stewart speculated: "It could be


that during periods of anxiety [plaintiffs] ability to concentrate, attend and recall become

impaired." Id.


       On January 18, 2018, plaintiff was seen by LCSW Mintz. R. 352. Plaintiff reported

panic episodes, thinking a lot about death and a lack of motivation. Id. She stated that she uses


shopping and makeup to keep herself occupied; she reported using alcohol but did not give

details about how much. Id. Plaintiff reported that she lived alone with her daughter, and that


she feels alone and anxious "when her boyfriend is not there." Id. Upon mental status


examination, Ms. Mintz noted plaintiffs mood was anxious, her speech was talkative and rapid,


and her insight and impulse control were fair; findings were otherwise unremarkable. R. 354-55.


       Plaintiff saw LCSW Mintz again on January 26, 2018, Febmary 1, 2018, February 15,

2018, and February 27, 2018. R.359,363,366,369. At each of those visits, Ms. Mintz noted

                                                 -6-
      Case 7:19-cv-05402-PED Document 25 Filed 09/23/20 Page 7 of 22




substantially unremarkable findings, with the following exceptions: anxious mood, insight fair,


impulse control fair on January 26; anxious mood and insight fair on February 1; insight fair on


February 15; and anxious mood, insight fair on February 27. R. 361,364-65, 368,371-72.


        Immediately following her visit with LCSW Mlntz on Febmaiy 27, plaintiff saw ?

Rattray for a psychiatric evaluation and medication management. R. 373-77. Plaintiff reported


depression, anxiety and panic attacks and acknowledged that she sometimes manages her


symptoms with alcohol. R. 373. Mental status examination findings were generally


unremarkable, except plaintiffs attitude was guarded, her mood was anxious and her judgment


was fair. R. 376. Ms. Rattray prescribed Klonopin and Lexapro. R. 377.


       Plaintiff returned to LCSW Mintz on April 3, 2018. R. 378. Plaintiff reported increased

panic episodes and said she has been mostly staying inside. kL She stated she was with her


boyfriend for the weekend and feels safe inside his house, "but gets panicked when outside." Id.


She also stated she had picked up her new medications but had not started them because she did


not remember the dosage directions. Id. Plaintiff reported that she was still taking previously-


prescribed Hydroxyzine, which makes her drowsy and possibly more anxious. Id. Plaintiff


presented as quite drowsy; she reported taking Hydroxyzine before the appointment. Id. Mental


status examination findings were mostly unremarkable, except plaintiffs mood was anxious and


her insight was fair. R. 380.


       The next, and final, mental health treatment note in the record reflects plaintiffs


medication follow-up visit to NP Rattray on April 18, 2018. R. 382. Plaintiff reported

continuing anxiety and panic attacks. Id. She stated that she had not yet taken the newly-


prescribed medications because she is still drinking alcohol (although she had not had a drink In

three days). Id. Upon mental status examination, plaintiffs mood was anxious and her insight

                                                -7-
      Case 7:19-cv-05402-PED Document 25 Filed 09/23/20 Page 8 of 22




was fair; findings were otherwise unremarkable. R. 384.


C. Consultative Psychiatric Evaluation


        On May 13, 2016, psychiatrist Ruby Phillips conducted a consultative examination of

plaintiff. R. 312-15. Dr. PhUUps noted that plaintiff lived with her mother, brother and five-


year-old daughter, and arrived to the appointment by bus. R. 312. Plaintiff reported that she had


worked for six years as a supervisor at a coffee shop, but left in February 2016 due to depression


and anxiety. Id. She stated that she has been drinking alcohol since she was teenager and that


she currently drinks most days (several drinks per day). R. 313.


       Plaintiff reported symptoms of depression (dysphoric mood and sadness); she denied

suicidal/homicidal ideation, intent or plan. R. 312. She reported symptoms of anxiety


(excessive apprehension, nightmares and hyper vigilance), Id. She also reported panic attack


symptoms (dizziness, breathing difficulties and chest pain) which she stated occurred four times


a week, with no specific trigger. Id. Plaintiff complained of short-term memory deficits and


concentration difficulties. Id. She reported that she takes care of her personal needs, shops,


manages her money and takes public transportation (with anxiety). R. 314. Plaintiff reported


good family relationships and "very limited" socialization; her hobbies and interests included

going to the park with her daughter. Id. She stated that she spends her days lying down and

praying. Id.

       Plaintiff was cooperative during the mental status exam, and her manner of relating was


adequate. R. 313. Dr. Phillips noted that plaintiff was appropriately dressed and well-groomed,


and her eye contact was appropriate. Id. Plaintiffs posture and motor behavior were normal;


her speech was fluent, her voice was clear and her speech and language skills were adequate. Id.


According to Dr. Phillips, plaintiffs thought processes were "[coherent and goal directed with
      Case 7:19-cv-05402-PED Document 25 Filed 09/23/20 Page 9 of 22




no evidence ofhallucinations, delusions, or paranoia in the evaluation setting" and she was


oriented to person, place, and time. Id. Plaintiffs affect was anxious and her mood was neutral.


Id. Dr. Phillips noted that plaintiffs attention and concentration were intact, and she was able to


count and perform simple calculations and serial 3's. Id. The doctor also noted that plaintiffs


recent and remote memory skills were intact, that she was able to recall 3/3 objects immediately


and 3/3 after five minutes, and that she could recall five digits forward and four digits backward.


R. 314. Dr. Phillips estimated that plaintiff s intellectual functioning was average. Id. The


doctor also noted that plaintiffs general fund of information was appropriate to experience, and


that her insight and judgment were fair. Id.


       Dr. Phillips evaluated plaintiffs functional abilities as follows: (1) plaintiff can follow

and understand simple directions and instructions, perform simple tasks independently, maintain


attention and concentration, maintain a regular schedule, perform and learn new tasks, perform


complex tasks independently and make appropriate decisions; (2) plaintiff is moderately limited

in her ability to relate adequately with others and appropriately deal with stress. R. 314. Dr.


Phillips opined that plaintiffs moderate limitations were caused by anxiety, but her psychiatric

problems do "not appear to be significant enough to interfere with [her] ability to function on a


daily basis." Id Dr. Phillips diagnosed panic disorder and rule out PTSD. R. 315. She assessed


plaintiffs prognosis as "good, given adequate treatment and resolution of current psychosocial


stressors" and recommended that she continue with therapy and medication "as currently


provided." Id.


D. State Agency Review Assessment


       On May 18, 2016, State Agency Psychological Consultant A. Chapman reviewed the


evidence of record and assessed plaintiffs condition. R. 63-64. Dr. Chapman opined that

                                                -9-
     Case 7:19-cv-05402-PED Document 25 Filed 09/23/20 Page 10 of 22




plaintiff had a mild restriction in her ability to perform activities of daily living^ mild difficulties

in maintaining social functioning, no difficulties in maintaining concentration, persistence or


pace and no episodes of decompensation. R. 64. He concluded that plaintiffs "alleged


psychiatric impairment is considered non-severe." Id.


E. Plaintiffs Hearing Testimony

        Plaintiff, born October 3, 1987, was thirty years old at the time of the hearing. R. 38.


She is a high school graduate and a single mother of a daughter (seven years old at the time). R.


39. Plaintiff and her daughter live in an apartment with plaintiffs mother, brother, sister and

two nieces. R. 39. 49-50. Plaintiff worked on-and-off for six years as a supervisor at Starbucks


until February 2016, when she stopped working because she "was panicking" and "was really,


really stressed out." R. 40-41 . Plaintiff testified that she had been "stressed out for a long time"


and tried to hide it; she knew she had a problem but did not want to deal with it. R. 41. Out of

concern for her daughter, she finally went to the hospital to seek treatment. Id Plaintiff testified


that she was receiving treatment at Montefiore Health Center (therapy every other week and


medication management once a month). R. 43-44. She stated that she takes the medication as


prescribed, but it makes her very tired. R. 45-46. She also drinks alcohol a few times a week


(when she gets really stressed - stressed out ). R. 46-47.


       Plaintiff takes care of her daughter but her mother helps out. R. 48. Plaintiff tries to take


her daughter to the park but she feels anxious when she is outside and around crowds. Id.


Plaintiffs sister takes plaintiffs daughter to school; plaintiff attends school programs and

teacher's conferences. R. 55. Plaintiff smother cooks for plaintiff and her daughter. Id.


Plaintiff cannot shop because she panics in the supermarket. R. 49. She gets panic attacks once


every other day. Id Sometimes she can control them after ten minutes of breathing exercises;

                                                  -10-
      Case 7:19-cv-05402-PED Document 25 Filed 09/23/20 Page 11 of 22




sometimes "if it's too overwhelming" she takes medication, which puts her to sleep within


fifteen to thirty minutes. Id. Plaintiff tries to help clean up after her daughter (who is messy),

but plaintiff does not mop the floors, vacuum or do laundry. R. 50. Plaintiff took a bus trip with


her sister to Georgia for her niece's graduation, and had a panic attack during the ceremony. R.


51. She spends most of her days in the house, and goes to church every other Sunday with her


boyfriend of two years. R. 52. Plaintiffs boyfriend is supportive; they do not go to dinner or


the movies or anything like that because plaintiff does not like being outside around crowds. R.


52-53.


                                    II.LEGAL STANDARDS

A. Standard ofReyiew

         In reviewing a decision of the Commissioner, a district court may "enter, upon the


pleadings and transcript of the record, a judgment affirming, modifying, or reversing the


decision of the Commissioner of Social Security, with or without remanding the cause for a


rehearing" 42 U.S.C. § 405(g). See 42 U.S.C. § 1383(c)(3). "It is not the function of a

reviewing court to decide de novo whether a claimant was disabled." Melville v. Apfel, 198


F.3d 45, 52 (2d Cir. 1999). Rather, the court's review is limited to "'determining] whether there


is substantial evidence supporting the Commissioner's decision and whether the Commissioner


applied the correct legal standard/" Poupore v. Astrue, 566 F.3d 303, 305 (2d Cir. 2009)

(quoting Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002)).

         The substantial evidence standard is "even more" deferential than the "'clearly


erroneous' standard." Brault v. Soc. Sec. Admin, 683 F.3d 443, 448 (2d Cir. 2012). The


reviewing court must defer to the Commissioner's factual findings and the inferences drawn


from those facts, and the Commissioner's findings of fact are considered conclusive if they are

                                                -11-
      Case 7:19-cv-05402-PED Document 25 Filed 09/23/20 Page 12 of 22




supported by substantial evidence. See 42 U.S.C. § 405(g); Shaw v. Chater, 221 F.3d 126, 131

(2d Cir. 2000). Substantial evidence is '"more than a mere scintilla'" and "'means such relevant


evidence as a reasonable mind might accept as adequate to support a conclusion. Lamay v.


Comm'r of Soc. See., 562 F.3d 503, 507 f2d Cir. 2009) (quoting Richardson v. Perales, 402 U.S.


389, 401 (1971)). "In determining whether the agency's findings are supported by substantial

evidence, the reviewing court is required to examine the entire record, including contradictory


evidence and evidence from which conflicting inferences can be drawn." Talavera v. Astrue,


697 F.3d 145,151 (2d Cir. 2012) (internal quotation marks and citation omitted). "If evidence is

susceptible to more than one rational interpretation, the Commissioner's conclusion must be


upheld." Mdntvre v. Colvin, 758 F.3d 146, 149 (2d Cir. 2014) (citation omitted).

        "However, where the proper legal standards have not been applied and 'might have


affected the disposition of the case, the court cannot fulfill its statutory and constitutional duty to


review the decision of the administrative agency by simply deferring to the factual findings of

the ALJ. Failure to apply the correct legal standards is grounds for reversal.' Velez v. Colvin,


No. 14 Civ. 3084, 2017 WL 1831103, at *15 (S.D.N.Y. June 5, 2017) (citing Pollardv_Halter,

377 F.3d 183, 189 (2d Cir. 2004)). Thus, "[wjhen there are gaps in the administrative record or

the ALJ has applied an improper legal standard," or when the ALJ's rationale is unclear in


relation to the record evidence, remand to the Commissioner "for further development of the


evidence or for an explanation of the ALJ's reasoning is warranted. Pratts v. Chater^ 94 F.3d


34,39(2dCir.l996).

B. StatutorY DisabUitv

       A claimant is disabled under the Social Security Act ("the SSA") when he or she lacks

the ability "to engage in any substantial gainful activity by reason of any medically determinable

                                                 -12-
      Case 7:19-cv-05402-PED Document 25 Filed 09/23/20 Page 13 of 22




physical or mental impairment which can be expected to result in death or which has lasted or


can be expected to last for a continuous period of not less than 12 months." 42 U.S.C. §§


423(d)(l)(A), 1382c(a)(3)(A).4 In addition, a person is eligible for disability benefits under the

SSA only If

        his physical or mental impairment or impairments are of such severity that he is
        not only unable to do his previous work but cannot, considering his age,
        education, and work experience, engage in any other kind of substantial gainful
        work which exists in the national economy, regardless of whether such work
        exists in the immediate area in which he lives, or whether a specific job vacancy
        exists for him, or whether he would be hired if he applied for work.

Id, §§ 423(d)(2)(A), 1382c(a)(3)(B).

        Social Security Regulations set forth a five-step sequential analysis for evaluating


whether a person is disabled under the SSA:

        (1) whether the claimant is currently engaged in substantial gainful activity;

        (2) whether the claimant has a severe impairment or combination of impairments;


        (3) whether the impairment meets or equals the severity of the specified
        impairments in the Listing of Impairments;

        (4) based on a "residual functional capacity" assessment, whether the claimant
       can perform any of his or her past relevant work despite the impairment; and


        (5) whether there are significant numbers of jobs in the national economy that the
       claimant can perform given the claimant's residual functional capacity, age,
       education, and work experience.


Mdntyre, 758 F.3d at 150 (citing 20 C.F.R. §§ 404.1520(a)(4)(I)-(v), 416.920(a)(4)(I)-(v)). The

claimant bears the burden of proof as to the first four steps of the process. See Burgess v.


Astme, 537 F.3d 117, 120 (2d Cir. 2008). If the claimant proves that his impairment prevents



         Many of the regulations and Social Security Rulings cited herein have been amended
subsequent to the ALJ's decision. For the sake of brevity, I discuss (and have applied) the
relevant regulations/rulings as they existed at the time of the ALJ's decision.

                                                -13-
      Case 7:19-cv-05402-PED Document 25 Filed 09/23/20 Page 14 of 22




him from performing his past work, the burden shifts to the Commissioner at the fifth and final

step. See Brault, 683 F.3d at 445.


       Additionally, where a claimant suffers from an alleged mental impairment, the ALJ is


required to utilize a "special technique" at the second and third steps. See Kohler v. Astrue, 546


F.3d 260, 265 (2d Cir. 2008); see also 20 C.F.R. §§ 404.1520a, 416.920a. At step two, in

determining whether the claimant has a "severe impairment," the ALJ must rate the claimant's


degree of functional limitation in four areas: (1) understanding, remembering, or applying


information; (2) interacting with others; (3) concentrating, persisting, or maintaining pace; and

(4) adapting or managing oneself. See 20 C.F.R. §§ 404.1520a(c)(3), 416.920a(c)(3). If the

claimant's mental impairment or combination of impairments is severe, then at step three the


ALJ must compare the relevant medical findings and the functional limitation ratings to the


criteria of listed mental disorders in order to determine whether the impairment meets or is


equivalent in severity to any listed mental disorder." Kohler, 546 F.3d at 266 (citing 20 C.F.R. §


404.1520a(d)(2)). See also 20 C.F.R. § 416.920a(d)(2). If the claimant suffers from a severe

impairment which is not listed (or equivalent in severity to a listed mental disorder), then the


ALJ must assess the claimant's residual functional capacity. See Kohler, 546 F.3d at 266 (citing


§ 404.1520a(d)(3)). See also 20 C.F.R. § 416.920a(d)(3).

                                  III. THE ALJ^S DECISION

       To assess plaintiffs disability claim, the ALJ followed the five-step sequential analysis

and applied the "special technique at steps two and three. See 20 C.F.R. §§ 416.920(a)(4)(i)-

(v), 416.920a and discussion, supra. At step one, the ALJ concluded that plaintiff had not


engaged in substantial gainful activity since February 22, 2016 (the alleged onset date). R. 22.

At step two, the ALJ concluded that plaintiff has the following severe impairments: panic

                                                -14-
      Case 7:19-cv-05402-PED Document 25 Filed 09/23/20 Page 15 of 22




disorder; major depressive disorder; PTSD; and anxiety disorder. Id.


        At step three, the ALJ determined that plaintiffs impairments (individually or combined)

do not meet or medically equal the severity of one of the listed impairments in 20 C.F.R. Part


404, Subpart P, Appendix 1. R. 23-24. Specifically, the ALJ found that plaintiffs mental

impairments, considered singly and in combination, do not meet or medically equal the criteria


of listings 12.04, 12.06 or 12.15. R. 23. In making this finding, the ALJ first considered


whether the "paragraph B" criteria are satisfied. Id. "To satisfy the'paragraph B'criteria, the


mental impairment must result in one extreme or two marked limitations in a broad area of


functioning." Id. The ALJ found that plaintiff has mild limitations in

understanding/remembering/applying information, moderate difficulties in her ability to interact

with others, mild difficulties with concentration/persistence/maintaining pace and mild


limitations in adapting/managing oneself. Id Thus, the ALJ concluded that the "paragraph B"


criteria are not satisfied. Id. The ALJ also considered whether the "paragraph C" criteria are


satisfied, and concluded that "the evidence fails to establish the presence of the 'paragraph C'


criteria." R. 24. Finally, the ALJ noted that the limitations identified in the paragraph B criteria

are used to rate the severity of mental impairments at steps 2 and 3 of the sequential evaluation


process, whereas the mental residual functional capacity ("RFC") assessment used at steps 4 and


5 "requires a more detailed assessment of the areas of mental functioning." Id. Accordingly, the


ALJ noted that his RFC assessment "reflects the degree of limitation [I have] found in the

'paragraph B' mental functional analysis." Id.



         Listing 12.04 is the listing for "depressive, bipolar and related disorders." See 20
C.F.R. Ft. 404, Subpt. P, App. 1, § 12.04. Listing 12.06 is the listing for "anxiety and obsessive-
compulsive disorders." See id,, § 12.06. Listing 12.15 is the listing for "trauma- and stressor-
related disorders." See i<L, § 12.15.

                                                 -15-
       Case 7:19-cv-05402-PED Document 25 Filed 09/23/20 Page 16 of 22




       Next, the ALJ assessed plaintiffs RFC as follows:

       After careful consideration of the entire record, I find that the claimant has the
       residual functional capacity to perform a full range of work at all exertional
       levels. However, she is limited to occasional interaction with coworkers and no
        interaction with the general public. She retains the ability to adapt to changes in
       the workplace on a basic level.


Id. In reaching this conclusion, the ALJ considered "all symptoms and the extent to which these


symptoms can reasonably be accepted as consistent with the objective medical evidence and


other evidence" and "opinion evidence" in accordance with 20 C.F.R. §§ 404.1527, 404.1529,


416.927 and 416.929, and the Social Security Ruling 16-3p. Id,

       At step four, the ALJ determined that plaintiff is unable to perform any past relevant


work. R. 27. At step five, based upon the vocational expert's testimony, the ALJ concluded that


plaintiff "is capable of making a successful adjustment to other work that exists in sigmflcant


numbers in the national economy." R. 27-28. Thus, the ALJ found plaintiff "not disabled" as


defined in the SSA. R. 28.


                                         IV. DISCUSSION

A. Evaluating Plaintiffs Statements and Allegations


       Plaintiff argues that the ALJ incorrectly discounted her testimony about her symptoms

and conditions. Specifically, plaintiff contends that the ALJ failed "to provide the required

detailed credibility analysis utilizing all the criteria in SS 96-7p" and 20 C.F.R. § 404.1529. Dkt.

#20, at 13 (italics in original). Under the statute, when a medically determinable impairment

exists, objective medical evidence must be considered in determining whether disability exists (if

such evidence is available), See 20 C.F.R. §§ 40.1529(c)(2), 416.929(c)(2). Further, if a

claimant's reported symptoms suggest a greater restriction of function than can be demonstrated


by objective evidence alone, consideration is also given to such factors as; (1) the claimant s

                                                -16-
       Case 7:19-cv-05402-PED Document 25 Filed 09/23/20 Page 17 of 22




daily activities; (2) the location, duration, frequency and intensity of pain and other symptoms;

(3) precipitating and aggravating factors; (4) the type, dosage, effectiveness and adverse side

effects of medication; (5) treatment (other than medication) that the claimant receives or had

received; (6) any measures a claimant uses to relieve pain or other symptoms; and (7) other


factors concerning functional limitations and restrictions due to pain or other symptoms. See 20


C.F.R. §§ 40.1529(c)(3), 416.929(c)(3). Additionally, effective March 28, 2016, S.S.R. 96-7p

was superceded by S.S.R. 16-3p for the purpose of providing


       guidance about how [to] evaluate statements regarding the intensity, persistence,
       and limiting effects of symptoms in disability claims." S.S.R. 16-3P, 2016 WL
        1119029, at*l. ... S.S.R. 96-7p .. . placed a stronger emphasis on the role of
       the adjudicator to make a finding about the credibility of the individual's
       statements about the symptom(s) and its functional effects." S.S.R. 96-7P, 1996
       WL 374186, at*!. In contrast, S.S.R. 16-3p espouses a more holistic analysis of
       the claimant's symptoms, and "eliminate[s] the use of the term 'credibility' " from
       sub-regulation policy. S.S.R. 16-3P, 2016 WL 1119029, at *L The
       Commissioner notes that the "regulations do not use this term," and by
       abandoning it, "clarifies] that subjective symptom evaluation is not an
       examination of an individual's character." Id.


Acostav. Colvin, 15 Civ. 4051, 2016 WL 6952338 at *18 (S.D.N.Y. Nov. 28, 2016).


       Here, the ALJ considered plaintiffs "symptoms and the extent to which these symptoms


can reasonably be accepted as consistent with the objective medical evidence and other


evidence, based on the requirements of 20 CFR 404.1529 and 416.929 and SSR16-3p." R. 24.


The ALJ discussed plaintiffs mental health treatment history and found that her "sporadic

participation in conservative mental health treatment is inconsistent with disabling mental


impairment." R. 25. The ALJ also found that plaintiffs continued noncompliance with


prescribed treatment and ongoing alcohol use also suggest her symptoms are not as severe as

alleged." Id. The ALJ discussed the mental health treatment notes and consultative


examination findings, and concluded they were inconsistent with plaintiffs allegations of

                                                -17-
      Case 7:19-cv-05402-PED Document 25 Filed 09/23/20 Page 18 of 22




disabling symptoms. R. 25-26. Finally, the ALJ found that plaintiffs "activities of daily living

["ADLs"] are also inconsistent with disabling mental impairment." R. 26. Specifically, the ALJ


noted:


         For example, the claimant testified she receives significant assistance from her
         family in caring for her seven-year-old daughter and she does not perform basis
         household chores. However, in early 2018, when she re-established mental health
         treatment, she reported living alone with her daughter. [R. 352.] Around the same
         time, she reported getting her nails done for the first time in one year. [R. 347.]
         Two years earlier, she also reported she could perform personal care, shop,
         manage her finances, and use public transportation despite anxiety. [R. 314.] The
         claimant reported dating during the relevant period and testified she attends her
         daughter s school programs, which are inconsistent with reports of disabling
         social anxiety. [R, 52, 55, 348, 352.]
M.
         Plaintiff more narrowly assails the ALJ's discussion ofADLs:


                That the Plaintiff "had her nails done" after a prolonged period of personal
         neglect, realized a relationship, and/or attended teacher conferences and programs
         when she felt up to it, does not imply such psychological functional improvement
         as to perform competitive work, but rather that the Plaintiff has been trying to
         find her way back to more normal and satisfying life. .
                And the use of public transit and attendance at school programs and
         conferences does not reasonably support inferences that the Plaintiff could or did
         attend programs and conferences or travel on public transport unaccompanied or
         during times of emotional disturbance.


Dkt. #20, at 11. Plaintiff s argument is unavailmg. Even in the absence of a consideration of


plaintiffs ADLs, the ALJ relied upon a number of factors in discounting plaintiffs asserted

inability to function due to mental impairments. At bottom, the ALJ s rationale comports with


statutory and regulatory requirements and is supported by substantial evidence.


B. Duty to Develop the Record


         Plaintiff argues that the ALJ erred by failing to obtain medical source statements from

plaintiffs mental health providers. It is well-settled that the ALJ has an affirmative obligation to

develop the record. See Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009). The duty arises



                                                  .18-
      Case 7:19-cv-05402-PED Document 25 Filed 09/23/20 Page 19 of 22




from SSA regulations, which require the ALJ to develop a claimant's "complete medical


history" for at least twelve months prior to the month in which the claimant filed an application


for benefits or, if the claimant says the disability began less than twelve months prior to filing,


beginning with the month the disability allegedly began (absent reason to believe it began

earlier). See 20 C.F.R. §§ 404.1512(b)(l)(ii), 416.912(b)(l)(ii). "To be sure, the ALJ's general

duty to develop the administrative record applies even where the applicant is represented by


counsel, but the agency is required affirmatively to seek out additional evidence only where


there are 'obvious gaps in the administrative record." Eusepi v. Colvin, 595 F. App x 7, 9 (2d


Cir. 2014 (citation omitted). "The obligation to develop the record is enhanced when the

disability in question is a psychiatric impairment. Marinez v. Comm'r of Soc. See., 269 F.


Supp.Sd 207, 215 (S.D.N.Y. 2017) (internal quotation marks omitted). "However, the duty to


develop the record is not absolute, and requires the ALJ only to ensure that the record contains


sufficient evidence to make a determination. Johnson v. Comm r of Soc. Sec^, No. 17 Civ.


5598,2018 WL 3650162, at :t:13 (S.D.N.Y. July 31, 2018) (quotation marks and citation

omitted). Thus, "an ALJ's failure to request medical source opmions is noiper se a basis for


remand where "the record contains sufficient evidence from which an ALJ can assess the


petitioner's [RFC]/" Greenhaus v. Ben-vhiU, No. 16 Civ. 10035, 2018 WL 1626347,at *9

(S.D.N.Y. Mar. 30, 2018) (quoting TankisJ v. Comm'r ofSoc. See., 521 F. App'x 29, 34 (2d Cir.


2013)). See Monroe v. Commissioner, 676 F. App'x 5, 8-9 (2d Cir. 2017) (reaffinning principle

that a medical source statement or formal medical opinion is not necessarily required where the


record contains sufficient evidence from which an ALJ can assess the claimant's residual


functional capacity); Swiantek v. Comm'r ofSoc. See., 588 F. App'x 82, 84 (2d Cir. 2015)


(absence of medical source statement from a claimant's treating physician is not always fatal to

                                                 -19-
      Case 7:19-cv-05402-PED Document 25 Filed 09/23/20 Page 20 of 22




the ALJ's determination). The need for a treating physician's medical source statement hinges


"on circumstances of the particular case, the comprehensiveness of the administrative record,


and, at core, whether an ALJ could reach an informed decision based on the record." Sanchez v.


Colvin.No. 13 Civ. 6303, 2015 WL 736102, at *5 (S.DXY. Feb. 20, 2015).

       Here, the ALJ requested and received medical records detailing plaintiffs mental health


treatment at Montefiore Behavioral Health Center for anxiety and depression, including


treatment notes from therapy and medication management sessions, affording the ALJ a


comprehensive history of plaintiff s symptoms and medication regimen. The ALJ also had the


opinions of consultative psychiatrist Dr. Phillips and nonexamining agency psychologist A.


Chapman. The ALJ noted that the findings in plaintiffs treatment records were consistent with


her presentation during the consultative examination. R. 25-26. Under the circumstances of this


case-given the objective medical evidence combined with the consultative opinions—there is no


discemable gap in the record and, thus, no basis to remand on the ground that the ALJ failed to


obtain a treating source opinion. See Pellam v. Astme, 508 F. App'x 87, 90 (2d Cir. 2013) (ALJ


had no obligation to obtain medical source statement from treating physician where ALJ's


decision was largely supported by consultative physician's opinion, and the record contained all


treatment notes from claimant's treating physicians); Hill Ogletree v. Saul, No. 19 Civ. 7208,


2020 WL 3171354, at * 11-12 (S.D.N.Y. June 15, 2020) (no obligation to obtain treating source

opinion where ALJ relied on objective medical evidence and non-treating opinions); Peterson v.


BeiTvhill, 17-CV-6397, 2018 WL 4232896, at *4 (W.D.N.Y. Sept. 5, 2018) (finding that the ALJ

fulfilled his duty to develop the record where the record contained effective summaries of


plaintiffs treatment history, medication, estimated mental status and diagnoses).


C. RFC Assessment

                                               -20-
        Case 7:19-cv-05402-PED Document 25 Filed 09/23/20 Page 21 of 22




        In determining plaintiffs RFC, the ALJ gave "significant weight" to the consultative

examiner s opinion:


        The consultative examiner. Ruby PhilUps, [Ph.D.], opined that the claimant
        demonsb'ated no evidence of limitation in ability to follow or understand simple
        directions and interactions, perform simple tasks independently, maintain
        attention or concentration, maintain a regular schedule, perform or learn new
        tasks, and make appropriate decisions. Although she exhibited moderate limits in
        her ability to relate adequately with others and appropriately deal with stress
        secondary to anxiety, these limitations were not significant enough to interfere
        with her ability to function on a daily basis (Ex. 3F). This opinion was based on a
        one-time examination, but it is generally consistent with the claimant s [ADLs],
        including her ability to care for her daughter, manage her finances, shop, and use
        public transportation despite anxiety.


R. 27. Plaintiff argues that Dr. Phillips' opinion was based on a "snapshot" evaluation and,


therefore, "'cannot provide probative support" for the ALJ's RFC determination. Dkt. #20, at 10.


I disagree.


        "An appropriate consultative report, combined with other evidence in the record, can


provide substantial evidence for an ALJ's RFC determination and disability decision

notwithstanding a lack of medical reports from treating physicians." Rivera v. Comm'r of Soc.


See.. 368 F. Supp.3d 626, 644 (S.DXY. 2019). Here, Dr. PhUUps' assessment of plaintiff s


limitations was supported by her mental status examination findings, which were generally

unremarkable except for plaintiffs "anxious" affect and "fair" insight and judgment. R. 313-14.


Further, the ALJ correctly noted that Dr. Phillips' mental status examination findings were


consistent with treatment records from Montefiore Behavioral Health Clinic (discussed in detail,


supra), which reflect "only minimally abnormal clinical signs and findings." R. 25-26. The


ALJ also noted that Dr. Phillips' assessment was generally consistent with plaintifTs ADLs. R.


27. Moreover, the ALJ's RFC assessment incorporated Dr. Phillips' opinion that plaintiff is


moderately limited In her ability to relate adequately with others and appropriately deal with

                                                 -21-
         Case 7:19-cv-05402-PED Document 25 Filed 09/23/20 Page 22 of 22




stress, by limiting plaintiff to jobs that require only occasional interaction with co-workers, no


interaction with the public and adaptation to workplace changes on a basic level. R. 26. In


sum, Dr. Phillips' opinion, combined with largely unremarkable mental status examination


findings in the treatment record and plaintiff's ADLs, provide substantial evidence for the ALJ's


RFC determination.


                                        V. CONCLUSION

        For the reasons set forth above, the Commissioner's motion is GRANTED and


plaintiffs motion is DENIED.




        The Clerk of the Court is directed to terminate the pending motions (Dkt. #19, #23) and

close this case.




Dated: September 23, 2020 SO ORDERED
    White Plains, New York



                                                              E. DAVISON. U.S.MJ.




          The ALJ gave "little weight" to the state agency reviewer's opinion that plaintiff had
mild difficulties m maintaining social functioning, in light of evidence received at the hearing
level, including updated mental health treatment notes "which are consistent with more than
mild psychological limitations in [plaintiffs] ability to interact with others. R. 26.

                                                -22-
